Exhibit JCPenneyNotice of 2008 Supplemental Annual CEO Performance Unit Grant J. C. Penney Company, Inc. Name Employee ID 2005 Equity Compensation Plan Date of Grant Number of Performance Units Granted Performance Cycle Begins:12/15/2008 Ends:12/14/2011 You have been granted the number of Performance Units listed above in recognition of your expected future contributions to the success of JCPenney.This Performance Unit grant is a “target” award, which may increase or decrease based on the Company’s actual results for the Performance Cycle as set forth in the Payout Matrix established by the independent members of the JCPenney Board of Directors.This grant is subject to all the terms, rules, and conditions of the J. C. Penney Company, Inc. 2005 Equity
